Citation Nr: 1122456	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability  by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010.  


FINDINGS OF FACT

The service-connected posttraumatic stress disorder (PTSD) is shown to preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time


Legal Criteria

TDIU may be assigned when a schedular rating is less than total if, when there is only one disability ratable at 60 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2010).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advanced age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  

The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran is seeking a TDIU rating by reason of service-connected disability.  His only service-connected disability is PTSD that is rated as 70 percent disabling.  

This evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether this disability, in and of itself, precludes the Veteran from securing or following a substantially gainful occupation.  

Notably, the VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in December 2008, showed that the Veteran was last employed full-time in January 2006 as a "pumper fire boss," that his highest level of schooling completed was one year of college, and that he had not had any education and training since he became too disabled to work.  

Specifically, a May 2008 Bureau of Disability Determination shows that the Veteran provided a history of completing high school and finishing a business technical program for about 16 months and obtaining an Associate's Degree.  The report reveals that the Veteran last worked in 2006, after being employed for 32 years as a coal miner and a "fire boss."  He indicated that his duties and responsibilities involved delegating and extinguishing small fires in the coal mine.  The Veteran noted that it was a highly stressful job, and reportedly stopped working because of his PTSD after being instructed to do so by his private physician.  

Notably, during his September 2010 hearing, the Veteran testified that he last was able to work in 2006, when he was employed full time as a miner.  He had to stop working because he could no longer handle the stress of his employment, which was causing his PTSD to get worse.  

The Veteran acknowledged that he retired from his position at the age of 55 and that his PTSD symptoms had increased in severity since that time, to include his experiencing more panic attacks, hypervigilance, sleep issues and nightmares.  

The Veteran claimed that he no longer had a family life or social life and had difficulty caring for his ailing mother.  Finally, he indicated that he was in receipt of Social Security Administration (SSA) disability benefits due to his PTSD.  

The record confirms that the Veteran was awarded disability benefits in a May 2009 SSA decision and reflected that the Veteran received ongoing treatment from the Vet Center for his PTSD.  

Further, the SSA records reveal the Veteran reported have trouble with memory loss, concentration, following instructions, sleeping, flash backs, nightmares and getting along with others due to his PTSD symptoms.  

A June 2006 private treatment record reflects showed that the service-connected PTSD symptoms were not any better and that being out of the mines really dealt with one stress but did nothing for his PTSD symptoms.  A Vet Center record, dated in October 2006, indicated that the Veteran was recently retired due to his PTSD at the advice of his psychiatrist.  

A June 2007 private treatment record showing the Veteran's therapy session for his PTSD indicated that he had not done any better and was pretty much at a standstill in his treatment.  

The practitioner noted that the Veteran was still attending his sessions at the Vet Center, but observed that he appeared to be slowly deteriorating.  The practitioner hoped that getting the Veteran out of working in the mines would help him with his disability.  An October 2007 private treatment record showed that the Veteran's PTSD had not really changed.  

In September 2008, the Veteran underwent a VA psychiatric examination and reported retiring in 2006 after being a coal miner for 30 years with the same company.  He described his job as having been extremely stressful and taking a physical toll on him.  He had not done anything in terms of employment or working since his retirement.  

The examiner noted that, throughout his life, the Veteran maintained occupational functioning that was within normal limits, but had difficulties with social and emotional functioning of increasing severity over the past several years.  

The examiner opined that the Veteran remained employable at the time related to his current symptoms severity, which was described as moderate.  

The Board acknowledges the findings of a September 2009 VA examiner, who noted that the Veteran received ongoing treatment for symptoms of hyperarousal, intrusive thoughts, nightmares, avoidance, irritability, and depression with suicidal ideation.  

The examiner indicated that a previous VA examiner had assessed the Veteran's level of functioning as decreasing somewhat over the past year and a half.  The Veteran continued to be treated for PTSD by his private psychiatrist every 1 to 2 months and to attend group therapy sessions at the Vet Center on a weekly basis.  

During the examination, the Veteran reported having symptoms of PTSD, including daily, severe flashbacks, emotional instability causing distraction in activities, avoidance behavior, severe loss of interest in activities, mild-to-moderate feelings of being distant or cut off from other people, moderate-to-severe emotional numbing, little emotional interest in his wife over the last 3 years, severe marked sense of a foreshortened future, significant sleep disturbance with sleep onset, mid-sleep awakening, and early morning awakening, moderate irritability once or twice a week, usually involving situations in taking care of his parents, severe loss of concentration most all the time, severe-to-extreme hypervigilance most all the time, and severe startle reaction.  

The Veteran denied having any periods of remission of psychiatric symptoms since his last examination, but indicated that his psychiatric medications help to reduce his irritability and calm his anxiety.  He also reported experiencing depression, obsessive behavior of checking that the doors are locked 6 to 10 times a day, flashbacks, nightmares, and panic attacks.  

On psychosocial adjustments examination, the examiner noted that, since the last examination, the Veteran denied any legal problems, had not attempted any educational activities, and had not worked since retiring from his job working for a coal mine.  

The Veteran reported that he had been on SSA disability for the past 2 and 1/2 years, had been married for 36 years with his relationship with his wife being good, and had one son with whom he had a good relationship.  

The Veteran noted that "if it weren't for [his] wife, [he] would have gone out in the parking lot and shot [himself]."  He reported taking care of his elderly parents and having no social relationships outside of his family, with the only exception being keeping company with members of his Vet Center group.  

The Veteran denied using alcohol and drugs, as well as any history of violence or assaultiveness, of suicide attempts, and of hospitalizations since his last examination, although he did acknowledge thoughts of suicide at times in the past.  

On mental status examination, the examiner observed that the Veteran was neatly groomed and dressed, appeared his stated age, and was pleasant and cooperative, although clearly guarded.  

The examiner noted that the rate and flow of speech was normal without irrelevant, illogical or obscure speech patterns, his eye contact and interaction were appropriate, there was no reckless behavior, his affect appeared constricted, his mood was depressed, and interest in activities was decreased.  

The Veteran reported having no libido, but denied appetite disturbance.  He acknowledged suicidal thoughts without plan or intent, but denied homicidal thoughts.  The examiner noted no impairment of thought processes or communication or delusions or hallucinations.  

The Veteran reported significant difficulty concentrating and having to write things down in order to remember them; however, short and long-term memory appeared intact.  He reported significant ritualistic checking of windows and door locks several times per night, but denied obsessive thinking.  He reported panic attacks occurring when he wakes up from a dream of Vietnam.  

The VA examiner added that there was no evidence of impaired impulse control or sleep impairment;  there was no impairment in communication or thought processes or inappropriate or reckless behaviors.  

The examiner assessed the Veteran with PTSD, to include symptoms of intrusive thoughts, nightmares, avoidance, irritability, hyperarousal, depression, and suicidal ideation, and he was assigned a Global Assessment of Functioning (GAF) score of 55.  

The examiner opined that the Veteran presented with no increase in severity since his last examination and indicated that the severity of his symptoms remained negatively impacted due to the ongoing stress of taking care of his elderly parents.  

The examiner noted the Veteran had a long history of normal occupational function in spite of the increasing severity of his PTSD symptoms, and opined that he remained employable related to his current symptom severity, which was described as moderate.  

The examiner concluded that the Veteran would be able to tolerate the schedule requirements, stress, and interpersonal interactions inherent in any employment setting.  

A private physician submitted various opinion statements, dated in September 2009 and January 2010 that reflected a history of treatment for the Veteran's PTSD since 2004, and indicated ongoing treatment for the mental disability.  

In the September 2009 report, the physician noted that the Veteran had continued to have PTSD symptoms, which had grown worse since his retirement and the illness of his parents.  The physician observed an increase in anxiety, startle response, nightmares, and intrusive thoughts.  The physician described the Veteran's PTSD symptoms as significant and slowly worsening over the past few years.  

Significantly, the January 2010 report showed symptoms of worrying, depression, nervousness, irritability, and sleep related conditions, including nightmares, that caused the Veteran to become a loner and affected his personal and marital relationships.  

The physician noted that the Veteran has most recently had a resurgence of PTSD secondary to personal issues in life as well as the continuing Afghan/Iraqi struggle.  The physician opined that the Veteran had gotten worse since his retirement and illness of his parents.  

The Veteran currently suffered from anxiety and increased startle response.  The physician concluded that the Veteran suffered from the significant symptomatology of his PTSD, which had worsened over the past year.  

The Board finds that the treatment records of the private physicians and Vet Center staff have provided ongoing treatment to the Veteran for his PTSD and constitute the most probative evidence of record.  

This evidence, in conjunction with the Veteran's hearing testimony and written statements, constitutes significantly probative evidence at to the current medical condition question presented and serves to support the Veteran's claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  

In this case, the Board finds the value of the September 2008 and September 2009 VA examinations to be limited because neither provided a supported opinion as to whether, without considering the Veteran's age or the impact of any nonservice-connected condition, the PTSD precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

These examiners' findings regarding the Veteran's employability are little more than conclusory statements provided without any explanation that the Veteran was currently employable and, thus, capable of tolerating the schedule requirements, stress and interpersonal interactions inherent in his former employment setting.  Moreover, neither examiner addressed the Veteran's educational level and employment history in terms of whether he could transfer his skill to another occupational venue.  

The probative value of a medical opinion is based on the medical expert's personal observations and knowledge and skill in analyzing the facts in reaching a supportable conclusion.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, on this record, the evidence shows an impaired ability to work at the time leading up to the Veteran's retirement, as well as an increase in the symptomatology of his PTSD over the years since his retirement, and supports the Veteran's assertions that his service-connected PTSD is productive of a disability picture of such severity that he would be precluded from his participating in substantially gainful employment that would be consistent with his educational and work background.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the Board finds that a total rating based on individual unemployability by reason of the service-connected PTSD is warranted.  



ORDER

An increased rate of compensation based on a TDIU rating is granted, subject to the criteria governing the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


